DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicants should note that the large number of references in the IDSs have been considered by the examiner in the same manner as other documents in PTO search files are considered by the examiner while conducting a search of the prior art in a proper field of search. MPEP 609.05(b). Applicant is requested to point out any particular references in the IDSs which they believe may be of particular relevance to the instant claimed invention in response to this office action. Consideration of abstracted English language presentations is limited thereto. If no translation is offered or indicated, no consideration is provided. Citation of related cases is not disclosure of all information therein. 
	MPEP 2001.06(b) is relevant to co-pending applications disclosure.
Applicants submitted an IDS but the form was not compatible with the IDS reference manager system used for such submissions. Applicant is requested to submit a form that is compatible for system access. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, 18, drawn to torch system, classified in B23K 10/006.
II. Claim s 13-17, drawn to method, classified in H05H 1/3405.
The inventions are distinct, each from the other because of the following reasons:
I and II are related as process and apparatus for its practice. The
inventions are distinct if it can be shown that either: (1) the process as claimed can be
practiced by another and materially different apparatus or by hand, or (2) the apparatus
as Claimed can be used to practice another and materially different process. (MPEP §
806.05(e)). In this case the torch of Group II could be used in methods other than that
set forth in Group II. The method of Group II is separate and distinct from the apparatus
of Group I, and requires a different search, the method of Group II having pre-flow steps
and used to supply and activate, the apparatus being capable of different flows and can be used for cutting, also welding and other plasma processes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
See above comments.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Worth on 8/13/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12,18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. There is no apparent linked corresponding structure in the specification. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-7,9-11,18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herbert et al (US 2014/0374392).

Herbert discloses for claim 1: 1. A plasma arc torch system comprising a plasma arc torch 30 and a torch receptacle (32, ¶¶23,24,25,fig 2,3), the torch receptacle comprising:  5a body 32 having a first end 34,49 and a second end 35,50, wherein the first end defines a plurality of gas ports 40,42,44,46 fluidly connected to a plurality of gas supplies (fig 2,3,5,6, ¶25) and the second end is configured to deliver a plurality of gases from the plurality of gas supplies to the plasma arc torch(48,fig 2,3,5,6); a gas channel between the gas ports and a gas discharge at the second end of the 10body 34,50; and a valve system (48,fig 6) disposed within the body and fluidly connected to the gas channel to manipulate a gas flow of the plurality of gases through the gas channel(¶¶25,28,39); wherein the valve system is configured to block at least one flow of at least one of the plurality of gases entering the body, thereby delivering at least one of the plurality of 15gases to the plasma arc torch(88,90,fig 7,¶¶ 8,29,32,33,35,36,38,39).  
2. The plasma arc torch system of claim 1, wherein at least one of the plurality of gases is a plasma gas(66,68,¶¶38,39).  
203. The plasma arc torch system of claim 1, wherein the valve system comprises a multiway valve(48,fig 6, ¶ 28 shuttle valve).  
5. A plasma arc torch system comprising a plasma arc torch and a torch receptacle, the torch receptacle comprising: a body having a first end and a second end, wherein the first end defines a 30plurality of gas ports fluidly connected to a plurality of gas supplies and the second end is 17PATENT APPLICATION Attorney Docket No.: HYP-174D1C1 configured to deliver a plurality of gases from the plurality of gas supplies to the plasma arc torch; a gas channel between the gas ports and a gas discharge at the second end of the body; and  5a valve system (48,fig 6) disposed within the body and fluidly connected to the gas channel to manipulate a gas flow of the plurality of gases through the gas channel(¶¶25,28,39); wherein 
6. The plasma arc torch system of claim 5, wherein at least one of the plurality of gases is a plasma gas(66,68,¶¶38,39).  
157. The plasma arc torch system of claim 5, wherein the valve system comprises a multiway valve(48, ¶ 28 shuttle valve).  
9. A plasma arc torch system (59,fig 6) comprising a plasma arc torch and a torch receptacle, the torch receptacle comprising: a body having a first end and a second end, wherein the first end defines a 25plurality of gas ports fluidly connected to a plurality of gas supplies and the second end is configured to deliver a plurality of gases from the plurality of gas supplies to the plasma arc torch; a gas channel between the gas ports and a gas discharge at the second end of the body;  30a valve system disposed within the body and fluidly connected to the gas channel to manipulate a gas flow of the plurality of gases through the gas channel;  18PATENT APPLICATION Attorney Docket No.: HYP-174D1C1 wherein the valve system is configured to select between the plurality of gases entering the plurality of gas ports by selectively blocking at least one flow of at least one of the plurality of gases entering the body, thereby delivering at least one of the plurality of gases to the plasma arc torch(88,90,fig 7,¶¶ 8,29,32,33,35,36,38,39); and  5a vent valve configured to vent at least one of the plurality of gases to atmospheric pressure(48,50,52,fig 6).  
10. The plasma arc torch system of claim 9, wherein at least one of the plurality of gases is a plasma gas(66,68,¶¶38,39).  

18. A plasma arc torch system comprising a plasma arc torch and a torch receptacle, wherein the torch receptacle comprises a valve system configured to manipulate a flow of fluids to a plasma arc torch, the torch receptacle further comprising(¶¶25,28,39): a means for supplying a first gas of the plurality of gases to the plasma arc torch 10through the valve system(¶¶25,28,39); and a means for activating the valve system to limit further flow of the first gas of the plurality of gases to the plasma arc torch(¶¶25,28,39) (88,90,fig 7,¶¶ 8,29,32,33,35,36,38,39). See the rejection of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4,8,12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al (US 2014/0374392).

8. The plasma arc torch system of claim 7, wherein the multiway valve is configured to transition between a first gas of the plurality of gases and a second gas of the plurality of 20gases in less than about 1 second(66,68,88,90,fig 7, time is implicit).  
 12. The plasma arc torch system of claim 11, wherein the multiway valve is configured to 15transition between a first gas of the plurality of gases and a second gas of the plurality of gases in less than about 1 second(66,6888,90,fig 7, time is implicit).  
The claims at best differ in that the valve system is not expressed completely and represented schematically in ¶¶ 28 as a shuttle valve, 29 as a brass piston, 30 as a solenoid. However these teachings are interpreted as a valve system as recited and as having a multiway valve used to manipulate gas flow and the time recitation is implicit.

Note: kindly kept a clear line of demarcation among related cases including 15287694, 15474683, 16351349.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761